Opinion issued October 20, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00432–CV




KEITH RAY MCCORMICK, Appellant

V.

ALLSTATE COUNTY MUTUAL INSURANCE COMPANY, Appellee




On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2003-54819




MEMORANDUM OPINIONAppellant Keith Ray McCormick has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.